     Case 3:20-cv-03199-L-BN Document 17 Filed 01/22/21                Page 1 of 2 PageID 75



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

BIRAJ NEUPANE, A#213-232-210,                     §
                                                  §
                 Petitioner,                      §
v.                                                §   Civil Action No. 3:20-CV-3199-L-BN
                                                  §
WILLIAM BARR; CHAD WOLF;                          §
MARC MOORE; AND WARDEN OF                         §
IMMIGRATION DETENTION                             §
FACILITY,                                         §
          Respondents.                            §

                                              ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 14) was entered on December 7, 2020, recommending that the court dismiss as

moot this habeas action brought pursuant to 28 U.S.C. § 2241 because Petitioner was released from

the custody of the United States Immigration and Customs Enforcement Agency (“ICE”) with

supervision, the relief sought by him in his habeas petition. The Report concludes that this qualifies

an event that deprives Petitioner of standing as required to establish an existing case or controversy

for jurisdictional purposes. No objections to the Report were received as of the date of this order.

         Having considered the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241

(Doc. 3), the file, record in this case, and Report, the court determines that the findings and

conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court denies as moot the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2241 (Doc. 3), and dismisses without prejudice as moot this action for lack of jurisdiction.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

Order – Page 1
  Case 3:20-cv-03199-L-BN Document 17 Filed 01/22/21                                Page 2 of 2 PageID 76



the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

       It is so ordered this 22nd day of January, 2021.



                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




       *
           Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                 (a)       Certificate of Appealability. The district court must issue or deny a certificate of
       appealability when it enters a final order adverse to the applicant. Before entering the final order, the
       court may direct the parties to submit arguments on whether a certificate should issue. If the court
       issues a certificate, the court must state the specific issue or issues that satisfy the showing required
       by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
       may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.

                 (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
       appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
       court issues a certificate of appealability.

Order – Page 2
